Exhibit 10.36
SEVENTH AMENDMENT TO COMBINED CREDIT AGREEMENTS
     THIS SEVENTH AMENDMENT TO COMBINED CREDIT AGREEMENTS, dated as of April 20,
2009 (this “Amendment”), is entered into by and among QUICKSILVER RESOURCES
INC., a Delaware corporation (the “U.S. Borrower”), QUICKSILVER RESOURCES CANADA
INC., an Alberta, Canada corporation (the “Canadian Borrower”), each of the
Lenders (as defined in the U.S. Credit Agreement (as hereinafter defined)) party
hereto (together with its successors and assigns, the “U.S. Lenders”), each of
the Lenders (as defined in the Canadian Credit Agreement (as hereinafter
defined)) party hereto (together with its successors and assigns, the “Canadian
Lenders” and, together with the U.S. Lenders, the “Consenting Combined
Lenders”), JPMORGAN CHASE BANK, N.A., as global administrative agent (in such
capacity, the “Global Administrative Agent”), and JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as Canadian administrative agent (in such capacity, the
“Canadian Administrative Agent”).
W I T N E S S E T H:
     1. The U.S. Borrower, the Global Administrative Agent, the other Agents
party thereto and the U.S. Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 9, 2007 (as amended,
supplemented, restated or otherwise modified from time to time, the “U.S. Credit
Agreement”), pursuant to which the U.S. Lenders agreed to make loans to, and
extensions of credit on behalf of, the U.S. Borrower.
     2. The Canadian Borrower, the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents party thereto and the Canadian Lenders
are parties to that certain Amended and Restated Credit Agreement dated as of
February 9, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Canadian Credit Agreement” and, together with the U.S. Credit
Agreement, the “Combined Credit Agreements”), pursuant to which the Canadian
Lenders agreed to make loans to, and extensions of credit on behalf of, the
Canadian Borrower.
     3. The U.S. Borrower and the Canadian Borrower (collectively, the “Combined
Borrowers”) have requested (a) that the Global Borrowing Base (as defined in
each of the Combined Credit Agreements) be reaffirmed, the U.S. Borrowing Base
(as defined in each of the Combined Credit Agreements) be increased, the
Allocated U.S. Borrowing Base (as defined in each of the Combined Credit
Agreements) be increased, and the Allocated Canadian Borrowing Base (as defined
in each of the Combined Credit Agreements) be decreased, all as set forth herein
and (b) that the Combined Credit Agreements be amended to amend certain other
terms of the Combined Credit Agreements in certain respects as provided in this
Amendment.
     4. The U.S. Borrower has advised the Global Administrative Agent, the
Canadian Administrative Agent and the Combined Lenders that the U.S. Borrower
has entered into a Memorandum of Understanding dated March 16, 2009 (the “MOU”),
a copy of which was provided to the Combined Lenders on March 26, 2009, pursuant
to which the following transactions may occur: (i) the U.S. Borrower will sell
an undivided 27.5% interest in certain oil and gas properties identified on
Exhibit B to the MOU to the Purchasers identified in the MOU

1



--------------------------------------------------------------------------------



 



(collectively, the “Subject Properties”), (ii) the U.S. Borrower and Purchasers
shall enter into an agreement (the “Subject Properties Hedge Agreement”),
pursuant to which the U.S. Borrower will guarantee a commodity price to the
Purchasers, which commodity price will not be materially different from the
commodity price (or prices) that the U.S. Borrower has locked in pursuant to
Hedge Transactions it has entered into which cover anticipated production from
the Subject Properties and/or other oil and gas properties owned by the U.S.
Borrower and the other Loan Parties, and (iii) the U.S. Borrower and Purchasers
shall enter into other agreements related to the Subject Properties as specified
in the MOU. The transactions described in this paragraph (including, without
limitation, the transactions contemplated by the MOU) and the transactions
contemplated by Section X and the last sentence of Section VII of this Amendment
and which expressly relate to the transactions contemplated by the MOU
(including, without limitation, any amendments to, and consents under, the
Combined Loan Documents which may be effected by this Amendment and actions that
the Loan Parties are required to take in connection therewith on or before the
Subject Transactions Closing Date (as defined below)) are collectively referred
to herein as the “Subject Transactions.”
     5. The U.S. Borrower and the Canadian Borrower have requested that the
Combined Lenders consent to the consummation of the Subject Transactions, and,
in reliance on the representations and warranties of the U.S. Borrower and the
Canadian Borrower contained herein, and subject to the terms, and satisfaction
or waiver of the conditions precedent, set forth herein, the Consenting Combined
Lenders consent to the consummation of the Subject Transactions as provided in
Section VII hereof.
     6. Subject to and upon the terms and conditions set forth herein, the
Combined Lenders have agreed to the Combined Borrowers’ requests.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto agree as follows:
     I. Amendments to U.S. Credit Agreement. In reliance on the representations
and warranties of the U.S. Borrower and the Canadian Borrower contained herein,
and subject to the terms, and satisfaction of the conditions precedent, set
forth in Section XI hereof, the U.S. Credit Agreement shall be amended effective
as of the Effective Date in the manner provided in this Section I:
     A. Amendment to Definition of Alternate Base Rate. The definition of
“Alternate Base Rate” contained in Section 1.1 of the U.S. Credit Agreement
shall be amended in its entirety to read as follows:
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted
Eurodollar Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted Eurodollar Rate for any day shall
be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) at approximately 11:00 a.m. London time on such
day (without

2



--------------------------------------------------------------------------------



 



any rounding). Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate,
respectively. If for any reason the Global Administrative Agent shall have
determined (which determination shall be conclusive and binding, absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including, without limitation, the inability or failure of the Global
Administrative Agent to obtain sufficient bids or publications in accordance
with the terms hereof, the Alternate Base Rate shall be the Prime Rate until the
circumstances giving rise to such inability no longer exist.
     B. Amendment to Definition of Applicable Margin. The definition of
“Applicable Margin” contained in Section 1.1 of the U.S. Credit Agreement shall
be amended in its entirety to read as follows:
          “Applicable Margin” means:
          (a) for any day during the Second-Lien Period, and with respect to any
Eurodollar Loans, any ABR Loans, any Specified Rate Swingline Loans or any
Commitment Fees payable hereunder, as the case may be, the applicable percentage
rate per annum set forth below under the caption “Eurodollar Loans”, “ABR
Loans”, “Specified Rate Swingline Loans” or “Commitment Fees”, as the case may
be, based on the Global Borrowing Base Utilization on such date.

                                                      Specified Rate            
            Swingline   Commitment Global Borrowing   Eurodollar Loan   ABR
Loans (in   Loans (in basis   Fees (in basis Base Utilization:   (in basis
points)   basis points)   points)   points)
Less than 25%
    225.0       137.5       225.0       50.0  
25% or greater and less than 50%
    250.0       162.5       250.0       50.0  
50% or greater and less than 75%
    275.0       187.5       275.0       50.0  
75% or greater and less than 90%
    300.0       212.5       300.0       50.0  
90% or greater
    325.0       237.5       325.0       50.0  

          (b) for any day other than a day during the Second-Lien Period, and
with respect to any Eurodollar Loans, any ABR Loans, any Specified Rate
Swingline Loans or any Commitment Fees payable hereunder, as the case may be,
the applicable percentage rate per annum set forth below under the caption
“Eurodollar Loans”, “ABR Loans”, “Specified Rate Swingline Loans” or “Commitment
Fees”, as the case may be, based on the Global Borrowing Base Utilization on
such date.

3



--------------------------------------------------------------------------------



 



                                                      Specified Rate            
            Swingline   Commitment Global Borrowing   Eurodollar Loan   ABR
Loans (in   Loans (in basis   Fees (in basis Base Utilization:   (in basis
points)   basis points)   points)   points)
Less than 25%
    200.0       112.5       200.0       50.0  
25% or greater and less than 50%
    225.0       137.5       225.0       50.0  
50% or greater and less than 75%
    250.0       162.5       250.0       50.0  
75% or greater and less than 90%
    275.0       187.5       275.0       50.0  
90% or greater
    300.0       212.5       300.0       50.0  

In the case of each of clauses (a) and (b) above, (i) any change in the
Applicable Margin will occur automatically without prior notice upon any change
in the Global Borrowing Base Utilization, and (ii) any change in the Applicable
Margin shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change.
     C. Amendment to Definition of Obligations. The definition of “Obligations”
contained in Section 1.1 of the U.S. Credit Agreement shall be amended by
deleting the reference to “Lender or any Affiliate of a Lender” and inserting
the following in lieu thereof: “Secured Hedging Provider, including any Hedge
Agreement in existence prior to the date hereof, but excluding any additional
transactions or confirmations entered into (i) after such Secured Hedging
Provider ceases to be a Lender or an Affiliate of a Lender or (ii) after
assignment by a Secured Hedging Provider to another Secured Hedging Provider
that is not a Lender or an Affiliate of a Lender”.
     D. Additional Definitions. Section 1.1 of the U.S. Credit Agreement shall
be amended by inserting the following definitions in appropriate alphabetical
order:
     “Defaulting Lender” means any Lender, as reasonably determined by the
Global Administrative Agent, that has (a) failed to fund any portion of its
Loans or participations in Letters of Credit or Swingline Loans within three
Business Days of the date required to be funded by it hereunder, (b) notified
the Borrower, the Global Administrative Agent, the Issuing Bank, the Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement, (c) failed, within three Business Days after request by the
Global Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans;
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Global Administrative Agent,
(d) otherwise failed to pay over to the Global Administrative Agent or any other
Lender any other amount required to be paid

4



--------------------------------------------------------------------------------



 



by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or a parent company thereof by
a Governmental Authority or an instrumentality thereof.
     “Secured Hedging Provider” means any Person that is a party to a Hedging
Agreement with the Borrower or any of its Subsidiaries that entered into such
Hedging Agreement while such Person was a Lender or an Affiliate of a Lender,
whether or not such Person at any time ceases to be a Lender or an Affiliate of
a Lender, as the case may be.
     “Seventh Amendment” means that certain Seventh Amendment to Combined Credit
Agreements dated as of April 20, 2009, by and among the Borrower, the Canadian
Borrower, the Global Administrative Agent, the Canadian Administrative Agent and
the Combined Lenders party thereto.
     “Subject Properties Hedge Agreement” has the meaning given to the term
“Subject Properties Hedge Agreement” in the Seventh Amendment.
     E. Amendment to Replacement of Lenders Provision. Clause (iv) of
Section 2.20(b) of the U.S. Credit Agreement shall be deleted and replaced in
its entirety with the following:
          “any Lender becomes a Defaulting Lender hereunder,”
     F. Defaulting Lenders Provision. Article II of the U.S. Credit Agreement
shall be amended to add the new Section 2.22 at the end thereof which shall read
in full as follows:
     “SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender or is removed as
a Lender pursuant to Section 2.20, the following provisions shall apply:
     (a) if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender, then the Borrower shall within one Business Day
following notice by the Global Administrative Agent (A)(x) first, prepay such
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
LC Exposure in accordance with the procedures set forth in Section 2.5(i) until
the date such LC Exposure is no longer outstanding, or (B) enter into
arrangements satisfactory to the

5



--------------------------------------------------------------------------------



 



Global Administrative Agent, the Issuing Bank, the Swingline Lender, and the
Borrower;
     (b) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that cash collateral will be provided by the Borrower in accordance
with Section 2.22(a) (or such other arrangements as are satisfactory to the
Global Administrative Agent, the Issuing Bank, the Swingline Lender, and the
Borrower); and
     (c) for the avoidance of doubt, the Borrower shall retain and reserve its
other rights and remedies respecting each Defaulting Lender.”
     G. Amendment to Asset Dispositions Covenant. Section 7.5(a) of the U.S.
Credit Agreement shall be amended by amending and restating the first proviso
following subsection (xiv) to read in full as follows:
“provided, that, so long as no Default or Event of Default has occurred which is
continuing, the Borrower and each other Loan Party shall be permitted to sell or
dispose of Mineral Interests and/or terminate, unwind, cancel or otherwise
dispose of Hedging Transactions during any period between Scheduled
Redeterminations if and to the extent the aggregate amount of the Net Cash
Proceeds from such Hedging Transactions and the Recognized Value (measured at
the time of such sale or disposition of such Mineral Interests) of such Mineral
Interests does not exceed five percent (5%) of the Global Borrowing Base in
effect during such period;”
     H. Amendment to Hedge Transactions Covenant. Section 7.11 of the U.S.
Credit Agreement shall be amended by inserting the following sentence after the
last sentence thereof:
“The Borrower will not, nor will the Borrower permit any other Loan Party to,
(a) guarantee a commodity price under the Subject Properties Hedge Agreement
unless the Borrower has entered into one or more Hedge Transactions that provide
for a commodity price for a volume that is not materially different from the
commodity price and volume guaranteed under the Subject Properties Hedge
Agreement, and (b) terminate, unwind, cancel or otherwise dispose of any Hedge
Transactions that are entered into to satisfy the requirements of clause (a) of
this sentence.”
     I. Amendment to Collateral Matters; Hedging Agreements Provision.
Section 10.15 of the U.S. Credit Agreement shall be amended and restated in full
as follows:
“SECTION 10.15 Collateral Matters; Hedging Agreements. The benefit of the
Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to the Secured Hedging
Providers on a pro rata basis in respect of any Hedging Obligations of the
Borrower or any of its Subsidiaries, including any Hedge Obligations in
existence prior to the date hereof, but excluding any additional transactions or
confirmations entered into (i) after a Secured Hedging Provider

6



--------------------------------------------------------------------------------



 



ceases to be a Lender or an Affiliate of a Lender or (ii) after assignment by a
Secured Hedging Provider to another Secured Hedging Provider that is not a
Lender or an Affiliate of a Lender; provided that it is the intention of the
parties hereto that repayment of the Hedging Obligations of the Borrower and its
Subsidiaries under any Hedging Agreement with a Secured Hedging Provider from
realization of any Collateral shall be subject to the terms of the Intercreditor
Agreement and Security Documents. No Lender, any Affiliate of a Lender, or any
Secured Hedging Provider shall have any voting rights under any Loan Document as
a result of the existence of obligations owing to it under any Hedging
Agreement.”
     II. Amendments to Canadian Credit Agreement. In reliance on the
representations and warranties of the U.S. Borrower and the Canadian Borrower
contained herein, and subject to the terms, and satisfaction of the conditions
precedent, set forth in Section XI hereof, the Canadian Credit Agreement shall
be amended effective as of the Effective Date in the manner provided in this
Section II:
     A. Amendment to Definition of Applicable Margin. The definition of
“Applicable Margin” contained in Section 1.1 of the Canadian Credit Agreement
shall be amended in their entirety to read as follows:
     “Applicable Margin” means:
     (a) for any day during the Second-Lien Period, and with respect to any
Eurodollar Loans, any Canadian Prime Loans, any U.S. Prime Loans, any Bankers’
Acceptances or any Commitment Fees payable hereunder, as the case may be, the
applicable percentage rate per annum set forth below under the caption
“Eurodollar Loans”, “U.S. Prime Loans”, “Canadian Prime Loans”, “Bankers’
Acceptances Stamping Fee” or “Commitment Fees”, as the case may be, based on the
Global Borrowing Base Utilization on such date.

                                      Bankers’             U.S. Prime   Canadian
  Acceptances     Global       Loans (in   Prime Loans   Stamping Fee  
Commitment Borrowing Base   Eurodollar Loan   basis   (in basis   (in basis  
Fees (in basis Utilization:   (in basis points)   points)   points)   points)  
points)
Less than 25%
  225.0   137.5   137.5   225.0   50.0
25% or greater and less than 50%
  250.0   162.5   162.5   250.0   50.0
50% or greater and less than 75%
  275.0   187.5   187.5   275.0   50.0
75% or greater and less than 90%
  300.0   212.5   212.5   300.0   50.0
90% or greater
  325.0   237.5   237.5   325.0   50.0

     (b) for any day other than a day during the Second-Lien Period, and with
respect to any Eurodollar Loans, any Canadian Prime Loans, any U.S. Prime Loans,
any Bankers’ Acceptances or any Commitment Fees payable hereunder, as the case
may be, the applicable percentage rate per annum set forth below under

7



--------------------------------------------------------------------------------



 



the caption “Eurodollar Loans”, “U.S. Prime Loans”, “Canadian Prime Loans”,
“Bankers’ Acceptances Stamping Fee” or “Commitment Fees”, as the case may be,
based on the Global Borrowing Base Utilization on such date.

                                      Bankers’             U.S. Prime   Canadian
  Acceptances     Global       Loans (in   Prime Loans   Stamping Fee  
Commitment Borrowing Base   Eurodollar Loan   basis   (in basis   (in basis  
Fees (in basis Utilization:   (in basis points)   points)   points)   points)  
points)
Less than 25%
  200.0   112.5   112.5   200.0   50.0
25% or greater and less than 50%
  225.0   137.5   137.5   225.0   50.0
50% or greater and less than 75%
  250.0   162.5   162.5   250.0   50.0
75% or greater and less than 90%
  275.0   187.5   187.5   275.0   50.0
90% or greater
  300.0   212.5   212.5   300.0   50.0

In the case of each of clauses (a) and (b) above, (i) any change in the
Applicable Margin will occur automatically without prior notice upon any change
in the Global Borrowing Base Utilization, and (ii) any change in the Applicable
Margin shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change.
     B. Amendment to Definition of Obligations. The definition of “Obligations”
contained in Section 1.1 of the Canadian Credit Agreement shall be amended by
deleting the reference to “Lender or any Affiliate of a Lender” and inserting
the following in lieu thereof: “Secured Hedging Provider, including any Hedge
Agreement in existence prior to the date hereof, but excluding any additional
transactions or confirmations entered into (i) after such Secured Hedging
Provider ceases to be a Lender or an Affiliate of a Lender or (ii) after
assignment by a Secured Hedging Provider to another Secured Hedging Provider
that is not a Lender or an Affiliate of a Lender”.
     C. Additional Definitions. Section 1.1 of the Canadian Credit Agreement
shall be amended by inserting the following definitions in appropriate
alphabetical order:
     “Defaulting Lender” means any Lender, as reasonably determined by the
Global Administrative Agent, that has (a) failed to fund any portion of its
Loans or participations in Letters of Credit or Swingline Loans within three
Business Days of the date required to be funded by it hereunder, (b) notified
the Borrower, the Global Administrative Agent, the Issuing Bank, the Accepting
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement, (c) failed, within three Business Days after request by the
Global Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to

8



--------------------------------------------------------------------------------



 



its obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and BA Loans; provided that any such Lender shall cease to be
a Defaulting Lender under this clause (c) upon receipt of such confirmation by
the Global Administrative Agent, (d) otherwise failed to pay over to the Global
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or a parent company thereof by
a Governmental Authority or an instrumentality thereof.
     “Secured Hedging Provider” means any Person that is a party to a Hedging
Agreement with the Borrower or any of its Subsidiaries that entered into such
Hedging Agreement while such Person was a Lender or an Affiliate of a Lender,
whether or not such Person at any time ceases to be a Lender or an Affiliate of
a Lender, as the case may be.
     D. Amendment to Replacement of Lenders Provision. Clause (iv) of
Section 2.19(b) of the Canadian Credit Agreement shall be deleted and replaced
in its entirety with the following:
     “any Lender becomes a Defaulting Lender hereunder,”
     E. Defaulting Lenders Provision. Article II of the Canadian Credit
Agreement shall be amended to add the new Section 2.22 at the end thereof which
shall read in full as follows:
     “SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender or is removed as
a Lender pursuant to Section 2.19, the following provisions shall apply:
     (a) if any BA Exposure or LC Exposure exists at the time a Lender becomes a
Defaulting Lender, then the Borrower shall within one Business Day following
notice by the Global Administrative Agent (A)(x) first, prepay such BA Exposure
and (y) second, cash collateralize such Defaulting Lender’s LC Exposure in
accordance with the procedures set forth in Section 2.4(i) until the date such
LC Exposure is no longer outstanding, or (B) enter into arrangements
satisfactory to the Global

9



--------------------------------------------------------------------------------



 



Administrative Agent, the Accepting Lender, the Issuing Bank, and the Borrower;
     (b) so long as any Lender is a Defaulting Lender, the Accepting Lender
shall not be required to accept any Bankers’ Acceptance and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that cash collateral will be provided by the Borrower in
accordance with Section 2.22(a) (or such other arrangements as are satisfactory
to the Global Administrative Agent, the Accepting Lender, the Issuing Bank, and
the Borrower); and
     (c) for the avoidance of doubt, the Borrower shall retain and reserve its
other rights and remedies respecting each Defaulting Lender.”
     F. Amendment to Collateral Matters; Hedging Agreements Provision.
Section 10.15 of the Canadian Credit Agreement shall be amended and restated in
full as follows:
     “SECTION 10.15 Collateral Matters; Hedging Agreements. The benefit of the
Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to the Secured Hedging
Providers on a pro rata basis in respect of any Hedging Obligations of the
Borrower or any of its Subsidiaries, including any Hedge Obligations in
existence prior to the date hereof, but excluding any additional transactions or
confirmations entered into (i) after a Secured Hedging Provider ceases to be a
Lender or an Affiliate of a Lender or (ii) after assignment by a Secured Hedging
Provider to another Secured Hedging Provider that is not a Lender or an
Affiliate of a Lender; provided that it is the intention of the parties hereto
that repayment of the Hedging Obligations of the Borrower and its Subsidiaries
under any Hedging Agreement with a Secured Hedging Provider from realization of
any Collateral shall be subject to the terms of the Intercreditor Agreement and
Security Documents. No Lender, any Affiliate of a Lender, or any Secured Hedging
Provider shall have any voting rights under any Loan Document as a result of the
existence of obligations owing to it under any Hedging Agreement.”
     III. Global Borrowing Base.
     A. Subject to adjustments pursuant to Sections 2.8(d), (e), (g), and (h) of
the U.S. Credit Agreement or Sections 2.7(d), (e), (g), and (h) of the Canadian
Credit Agreement, by execution of this Amendment, each of the Global
Administrative Agent, the Combined Lenders, the U.S. Borrower and the Canadian
Borrower agree during the period from the date hereof to the date of the next
redetermination of the Global Borrowing Base (as defined in each of the Combined
Credit Agreements) pursuant to the provisions of Section 2.8 of the U.S. Credit
Agreement or Section 2.7 of the Canadian Credit Agreement that (a) the Global
Borrowing Base (as defined in each of the Combined Credit Agreements) shall be
reaffirmed at U.S.$1,200,000,000, (b) the U.S. Borrowing Base shall equal
U.S.$950,000,000, (c) the Allocated U.S. Borrowing Base (as defined in each of
the Combined Credit Agreements) shall equal U.S.$900,000,000, and (d) the
Allocated Canadian Borrowing Base (as defined in each of the Combined Credit
Agreements) shall equal U.S.$300,000,000.

10



--------------------------------------------------------------------------------



 



     B. Each of the Global Administrative Agent, the Combined Lenders, the U.S.
Lenders, the U.S. Borrower and the Canadian Borrower agree and acknowledge that
(a) the determination of the Global Borrowing Base (as defined in each of the
Combined Credit Agreements) and U.S. Borrowing Base set forth in Section III.A
of this Amendment is the calendar year 2009 Scheduled Redetermination of the
Global Borrowing Base (as defined in each of the Combined Credit Agreements) and
the U.S. Borrowing Base pursuant to Section 2.8(b) of the U.S. Credit Agreement
or Section 2.7(b) of the Canadian Credit Agreement and (b) such determination of
the Global Borrowing Base (as defined in each of the Combined Credit Agreements)
and the U.S. Borrowing Base shall not be considered as a request for a
“discretionary determination” of the Global Borrowing Base (as defined in each
of the Combined Credit Agreements) and the U.S. Borrowing Base by the Borrower,
the Global Administrative Agent, the Required Lenders (in the case of the Global
Borrowing Base) or the U.S. Supermajority Lenders (in the case of the U.S.
Borrowing Base) for the purposes of Section 2.8(e) of the U.S. Credit Agreement
or Section 2.7(e) of the Canadian Credit Agreement.
     C. In accordance with Section 2.1(c) of each of the U.S. Credit Agreement
and the Canadian Credit Agreement, the Global Administrative Agent hereby
notifies the Canadian Administrative Agent, the Combined Lenders, the U.S.
Borrower and the Canadian Borrower of the reallocation of the Global Commitments
under the Combined Credit Agreements as set forth and described on Schedule 2.1
– U.S. Credit Agreement and Schedule 2.1 – Canadian Credit Agreement attached
hereto.
     D. The parties hereto agree that the Global Borrowing Base and the U.S.
Borrowing Base shall be redetermined on or about November 1, 2009 (or such date
promptly thereafter as reasonably possible (a) based on the Reserve Report
delivered and such other engineering, production, operating and other data
delivered to the Global Administrative Agent by the U.S. Borrower and (b) in
accordance with, and consistent with, the provisions of Section 2.8(e) of the
U.S. Credit Agreement). The U.S. Borrower shall furnish to the Global
Administrative Agent a Reserve Report in form and substance reasonably
satisfactory to the Global Administrative Agent on or prior to October 1, 2009,
to facilitate such redetermination which shall otherwise be conducted in
accordance with Section 2.8(e) of the U.S. Credit Agreement. For the avoidance
of doubt, this redetermination shall be in addition to, and shall not be
considered as a request for, any other redetermination of the Global Borrowing
Base (as defined in each of the Combined Credit Agreements) or the U.S.
Borrowing Base required or permitted under the U.S. Credit Agreement or the
Canadian Credit Agreement, including, without limitation, any discretionary
redetermination permitted under the U.S. Credit Agreement or the Canadian Credit
Agreement.
     IV. Rearrangement of Existing Loans. As of the Effective Date and in
connection with the redeterminations set forth in Section III hereof:
     A. All of the Combined Commitments and outstanding Combined Obligations
under the Combined Credit Agreements as of the date of such effectiveness shall
hereby be restructured, rearranged, renewed, extended and continued under the
applicable Combined Credit Agreement (as amended hereby) and all Combined Loans
and Letters of Credit (as defined in each of the Combined Credit Agreements)
outstanding under the applicable Combined Credit Agreement as of the date of
such effectiveness shall hereby become Combined Loans and Letters

11



--------------------------------------------------------------------------------



 



of Credit (as defined in each of the Combined Credit Agreements) outstanding
under the applicable Combined Credit Agreement (as amended hereby).
     B. In connection herewith, the Combined Lenders party to the Combined
Credit Agreements prior to the effectiveness of this Amendment (the “Existing
Lenders”) hereby sell, assign, transfer and convey, and the Combined Lenders
hereby purchase and accept, so much of the aggregate Combined Commitments under,
Combined Loans outstanding under, and participations in Letters of Credit (as
defined in each of the Combined Credit Agreements) issued pursuant to, the
Combined Credit Agreements such that the Combined Commitment of each Combined
Lender shall be as set forth on “Schedule 2.1 – U.S. Credit Agreement Global
Commitments and Commitments Upon Effective Date” and “Schedule 2.1 – Canadian
Credit Agreement Global Commitments and Commitments Upon Effective Date,” each
as attached to this Amendment. The foregoing assignments, transfers and
conveyances are without recourse to the Existing Lenders and without any
warranties whatsoever by any Agent, any Issuing Bank or any Existing Lender as
to title, enforceability, collectability, documentation or freedom from liens or
encumbrances, in whole or in part, other than the warranty of each Existing
Lender that it has not previously sold, transferred, conveyed or encumbered such
interests.
     V. Amendment to Schedule 2.1 of U.S. Credit Agreement. In reliance on the
representations and warranties of the U.S. Borrower and the Canadian Borrower
contained herein, and subject to the terms, and satisfaction of the conditions
precedent, set forth in Section XI hereof, Schedule 2.1 to the U.S. Credit
Agreement shall be deleted in its entirety and “Schedule 2.1 – U.S. Credit
Agreement Global Commitments and Commitments Upon Effective Date” attached to
this Amendment shall be substituted in lieu thereof, effective as of the
Effective Date.
     VI. Amendment to Schedule 2.1 of Canadian Credit Agreement. In reliance on
the representations and warranties of the U.S. Borrower and the Canadian
Borrower contained herein, and subject to the terms, and satisfaction of the
conditions precedent, set forth in Section XI hereof, Schedule 2.1 to the
Canadian Credit Agreement shall be deleted in its entirety and “Schedule 2.1 –
Canadian Credit Agreement Global Commitments and Commitments Upon Effective
Date” attached to this Amendment shall be substituted in lieu thereof, effective
as of the Effective Date.
     VII. Consent to Subject Transactions. The consummation of the Subject
Transactions (or certain transactions comprising the Subject Transactions) are,
without giving effect to this Amendment, prohibited by certain provisions of the
Combined Credit Agreements and the other Combined Loan Documents, including,
without limitation, Section 7.5 of the U.S. Credit Agreement, and the U.S.
Borrower and the Canadian Borrower hereby request that the Combined Lenders
consent to the consummation of the Subject Transactions. In reliance on the
representations and warranties of the U.S. Borrower and the Canadian Borrower
contained herein, and subject to the terms, and satisfaction of the conditions
precedent, set forth in Section X hereof, the Consenting Combined Lenders hereby
consent to the consummation of the Subject Transactions as of the Subject
Transactions Closing Date (hereinafter defined). Effective as of the Subject
Transactions Closing Date, the Global Administrative Agent is hereby authorized
and directed to execute and deliver such documents and instruments, including

12



--------------------------------------------------------------------------------



 



without limitation lien releases, as may be required to release the Liens of the
Global Administrative Agent upon the Subject Properties.
     VIII. Amendments Effective Upon Subject Transactions Closing Date. Upon the
Subject Transactions Closing Date, the following additional amendments shall be
effective:
     A. Global Borrowing Base.
     1. Subject to adjustments pursuant to Sections 2.8(d), (e), (g), and (h) of
the U.S. Credit Agreement or Sections 2.7(d), (e), (g), and (h) of the Canadian
Credit Agreement, by execution of this Amendment, and except as provided in
Section VIII.D below, each of the Global Administrative Agent, the Combined
Lenders, the U.S. Borrower and the Canadian Borrower agree during the period
from the date hereof to the date of the next redetermination of the Global
Borrowing Base (as defined in each of the Combined Credit Agreements) pursuant
to the provisions of Section 2.8 of the U.S. Credit Agreement or Section 2.7 of
the Canadian Credit Agreement that (a) the Global Borrowing Base (as defined in
each of the Combined Credit Agreements) shall be decreased to
U.S.$1,125,000,000, (b) the U.S. Borrowing Base shall be decreased to
U.S.$875,000,000, (c) the Allocated U.S. Borrowing Base (as defined in each of
the Combined Credit Agreements) shall equal U.S.$825,000,000, and (d) the
Allocated Canadian Borrowing Base (as defined in each of the Combined Credit
Agreements) shall equal U.S.$300,000,000.
     2. Each of the Global Administrative Agent, the Combined Lenders, the U.S.
Lenders, the U.S. Borrower and the Canadian Borrower agree and acknowledge that
(a) the determination of the Global Borrowing Base (as defined in each of the
Combined Credit Agreements) and U.S. Borrowing Base set forth in
Section VIII.A.1 of this Amendment is not a Scheduled Redetermination of the
Global Borrowing Base (as defined in each of the Combined Credit Agreements) and
the U.S. Borrowing Base pursuant to Section 2.8(b) of the U.S. Credit Agreement
or Section 2.7(b) of the Canadian Credit Agreement and (b) such determination of
the Global Borrowing Base (as defined in each of the Combined Credit Agreements)
and the U.S. Borrowing Base shall not be considered as a request for a
“discretionary determination” of the Global Borrowing Base (as defined in each
of the Combined Credit Agreements) and the U.S. Borrowing Base by the Borrower,
the Global Administrative Agent or the Required Lenders for the purposes of
Section 2.8(e) of the U.S. Credit Agreement or Section 2.7(e) of the Canadian
Credit Agreement.
     3. In accordance with Section 2.1(c) of each of the U.S. Credit Agreement
and the Canadian Credit Agreement, the Global Administrative Agent hereby
notifies the Canadian Administrative Agent, the Combined Lenders, the U.S.
Borrower and the Canadian Borrower of the reallocation of the Global Commitments
under the Combined Credit Agreements as set forth and described on “Schedule 2.1
– U.S. Credit Agreement Global Commitments and Commitments Upon Subject
Transactions Closing Date” and “Schedule 2.1 – Canadian Credit Agreement Global
Commitments and Commitments Upon Subject Transactions Closing Date” attached
hereto, except as provided in Section VIII.D below.

13



--------------------------------------------------------------------------------



 



     B. Amendment to Schedule 2.1 of U.S. Credit Agreement. Subject to Section
VIII.D below, in reliance on the representations and warranties of the U.S.
Borrower and the Canadian Borrower contained herein, and subject to the terms,
and satisfaction of the conditions precedent, set forth in Section X hereof,
Schedule 2.1 to the U.S. Credit Agreement shall be deleted in its entirety and
“Schedule 2.1 – U.S. Credit Agreement Global Commitments and Commitments Upon
Subject Transactions Closing Date” attached to this Amendment shall be
substituted in lieu thereof, effective as of the Subject Transactions Closing
Date.
     C. Amendment to Schedule 2.1 of Canadian Credit Agreement. Subject to
Section VIII.D below, in reliance on the representations and warranties of the
U.S. Borrower and the Canadian Borrower contained herein, and subject to the
terms, and satisfaction of the conditions precedent, set forth in Section X
hereof, Schedule 2.1 to the Canadian Credit Agreement shall be deleted in its
entirety and “Schedule 2.1 – Canadian Credit Agreement Global Commitments and
Commitments Upon Subject Transactions Closing Date” attached to this Amendment
shall be substituted in lieu thereof, effective as of the Subject Transactions
Closing Date.
     D. Optional Borrowing Base Redetermination Related to Subject Transactions.
On or after April 20, 2009 and on or before the earlier of (i) the consummation
of the Subject Transactions or (ii) June 30, 2009, the U.S. Borrower shall have
the right by written notice to the Global Administrative Agent to request a
discretionary redetermination of the Global Borrowing Base and the U.S.
Borrowing Base. The U.S. Borrower shall comply with the terms of Section 2.8(e)
of the U.S. Credit Agreement in seeking such discretionary redetermination;
provided that, for the avoidance of doubt, the discretionary redetermination
contemplated by this Section VIII.D shall not constitute a usage by the U.S.
Borrower of its right once per calendar year to request an unscheduled
redetermination pursuant to Section 2.8(e) of the U.S. Credit Agreement or
Section 2.7(e) of the Canadian Credit Agreement. If the results of this
discretionary redetermination are favorable to the U.S. Borrower (i.e., the
Global Borrowing Base and/or the U.S. Borrowing Base are greater than the Global
Borrowing Base and/or the U.S. Borrowing Base set forth in Section VIII.A) and
the U.S. Borrower agrees with such redetermination, the U.S. Borrower shall
execute such documents as the Global Administrative Agent may require to confirm
such redetermination, and the Global Administrative Agent shall provide a
revised Schedule 2.1 to U.S. Credit Agreement, which shall replace “Schedule 2.1
– U.S. Credit Agreement Global Commitments and Commitments Upon Subject
Transactions Closing Date,” and a revised Schedule 2.1 to Canadian Credit
Agreement, which shall replace “Schedule 2.1 – Canadian Credit Agreement Global
Commitments and Commitments Upon Subject Transactions Closing Date.” If the
results of this discretionary redetermination are unfavorable to the U.S.
Borrower, such determination shall not be effective and the provisions of
Section VIII.A above shall be effective upon the occurrence of the Subject
Transactions Closing Date until the next scheduled or discretionary
redetermination of the Global Borrowing Base and the U.S. Borrowing Base shall
occur.
     IX. Rearrangement of Existing Loans. As of the Subject Transactions Closing
Date and in connection with the redeterminations set forth in Sections VIII.A or
VIII.D hereof:
     A. All of the Combined Commitments and outstanding Combined Obligations
under the Combined Credit Agreements as of the Subject Transactions Closing Date
shall hereby be

14



--------------------------------------------------------------------------------



 



restructured, rearranged, renewed, extended and continued under the applicable
Combined Credit Agreement (as amended hereby) and all Combined Loans and Letters
of Credit (as defined in each of the Combined Credit Agreements) outstanding
under the applicable Combined Credit Agreement as of the Subject Transactions
Closing Date shall hereby become Combined Loans and Letters of Credit (as
defined in each of the Combined Credit Agreements) outstanding under the
applicable Combined Credit Agreement (as amended hereby).
     B. In connection herewith, the Combined Lenders party to the Combined
Credit Agreements prior to the Subject Transactions Closing Date (the “Subject
Transactions Existing Lenders”) hereby sell, assign, transfer and convey, and
the Combined Lenders hereby purchase and accept, so much of the aggregate
Combined Commitments under, Combined Loans outstanding under, and participations
in Letters of Credit (as defined in each of the Combined Credit Agreements)
issued pursuant to, the Combined Credit Agreements such that the Combined
Commitment of each Combined Lender shall be as set forth on “Schedule 2.1 – U.S.
Credit Agreement Global Commitments and Commitments Upon Subject Transactions
Closing Date” and “Schedule 2.1 – Canadian Credit Agreement Global Commitments
and Commitments Upon Subject Transactions Closing Date,” each as attached to
this Amendment, subject to adjustments that may occur as a result of
Section VIII.D and adjustments to reflect any subsequent assignment permitted
under Section 10.4 of the U.S. Credit Agreement and the Canadian Credit
Agreement. The foregoing assignments, transfers and conveyances are without
recourse to the Subject Transactions Existing Lenders and without any warranties
whatsoever by any Agent, any Issuing Bank or any Subject Transactions Existing
Lender as to title, enforceability, collectability, documentation or freedom
from liens or encumbrances, in whole or in part, other than the warranty of each
Subject Transactions Existing Lender that it has not previously sold,
transferred, conveyed or encumbered such interests.
     X. Effectiveness of Subject Transactions. The consent contained in Section
VII hereof shall be effective as of the date when the following conditions
precedent have been satisfied (the “Subject Transactions Closing Date”):
     A. The Subject Transactions shall be consummated on or prior to June 30,
2009 and on materially the same terms and conditions described in the MOU
(including, without limitation, the Subject Transactions shall be consummated
for the consideration set forth therein), and the Global Administrative Agent
shall have received (i) copies of all material agreements evidencing the Subject
Transactions, including any and all supplements, amendments or modifications
thereto, which documents, and supplements, amendments or modifications thereto
shall be certified by the Borrower as true, correct and complete, and all of
which agreements shall be reasonably satisfactory to the Global Administrative
Agent in its sole discretion, (ii) evidence that the Subject Transactions shall
close simultaneously with the occurrence of the Subject Transactions Closing
Date, all conditions precedent to the effectiveness of the Subject Transactions
shall have been satisfied or waived to the extent not materially adverse to the
interests of the Combined Lenders and all Net Cash Proceeds thereof shall have
been paid to reduce the Obligations (as defined after giving effect to this
Amendment) to the extent required to comply with the U.S. Credit Agreement and
Section X.C of this Amendment, and thereafter to prepay a portion of the
Second-Lien Term Debt to the extent expressly required under the Second Lien
Credit Agreement, and (iii) any other documents and

15



--------------------------------------------------------------------------------



 



information regarding the Subject Transactions reasonably requested by the
Global Administrative Agent.
     B. The Global Administrative Agent shall have received counterparts of such
Security Documents (if any), duly executed and delivered by the applicable Loan
Parties, as applicable, all related financing statements and a customary legal
opinion to the extent reasonably requested by the Global Administrative Agent or
its counsel, such that the representations and warranties contained in the
Combined Credit Agreements, including, without limitation, Section 3.5,
Section 3.7 and Section 3.25 of the U.S. Credit Agreement and Section 3.16 of
the Canadian Credit Agreement, and the covenants contained in the Combined
Credit Agreements, including, without limitation, Section 5.17 of the U.S.
Credit Agreement and Section 5.10 of the Canadian Credit Agreement (in each case
after giving effect to this Amendment), are true and correct in all material
respects on the Subject Transactions Closing Date.
     C. On the Subject Transactions Closing Date, and after giving effect to the
consummation of the Subject Transactions, any payments required under the Second
Lien Loan Documents related thereto, and the terms of this Amendment (for the
avoidance of doubt, including, without limitation, the amendments in
Section VIII of this Amendment), no Default, Event of Default, Global Borrowing
Base Deficiency, U.S. Borrowing Base Deficiency or Global Availability
Deficiency shall have occurred which is continuing, nor shall any Subject
Transaction result in any Default, Event of Default, Global Borrowing Base
Deficiency, U.S. Borrowing Base Deficiency or Global Availability Deficiency
(calculated both before and after giving effect to the terms of this Amendment,
including, without limitation, the reduction in the Global Borrowing Base set
forth in Section VIII.A.1 of this Amendment [for the avoidance of doubt, the sum
of the Global Availability and Excess Available Cash of the U.S. Borrower shall
not be less than an amount equal to the greater of (i) 10% of $1,125,000,000 (or
such other amount as may be determined to be the Global Borrowing Base pursuant
to Section VIII.D) and (ii) $100,000,000]).
     D. The Combined Borrowers shall have paid all reasonable out-of-pocket fees
and expenses of counsel for the Global Administrative Agent incurred as of the
Subject Transactions Closing Date, to the extent the same have been invoiced and
sent to the U.S. Borrower at least two (2) Business Days prior to such
applicable date, including all such out-of-pocket fees and expenses incurred in
connection with the preparation, negotiation and execution of this Amendment and
the other Combined Loan Documents to be executed and delivered in connection
therewith.
     E. The Collateral and Borrowing Base Properties shall be free and clear of
all Liens, except Permitted Encumbrances. All filings, notices, recordings and
other action necessary to perfect the Liens in the Collateral shall have been
made, given or accomplished or arrangements for the completion thereof
reasonably satisfactory to the Global Administrative Agent and its counsel shall
have been made and all filing fees and other expenses related to such actions
shall either have been paid in full or arrangements shall have been made for
their payment in full which are reasonably satisfactory to the Global
Administrative Agent.

16



--------------------------------------------------------------------------------



 



     F. The Global Administrative Agent shall have received a certificate,
signed by an Authorized Officer of the U.S. Borrower, (i) stating that no event
or condition has occurred since December 31, 2008, which would reasonably be
expected to have a Material Adverse Effect, (ii) stating that upon delivery of
such certificate, all conditions precedent set forth in Section X of this
Amendment have been satisfied or waived by the Majority Lenders, and
(iii) confirming its calculation that no consent to the Subject Transaction is
required under Section 7.05(h) of the Second Lien Credit Agreement.
     G. The Global Administrative Agent shall have received evidence that the
U.S. Borrower has caused all Liens required to be granted to the Second Lien
Administrative Agent pursuant to the terms of the Second-Lien Loan Documents (if
any) to be granted simultaneously herewith.
     H. The Global Administrative Agent shall have received such other customary
legal opinions, instruments and documents as any of the Global Administrative
Agent, the Combined Lenders or their counsel may have reasonably requested.
     XI. Conditions Precedent to Amendment. This Amendment shall be effective as
of the date first set forth above when the following conditions precedent have
been satisfied (the “Effective Date”):
     A. The Global Administrative Agent shall have received counterparts hereof
duly executed by the U.S. Borrower, the Canadian Borrower, the Global
Administrative Agent, the Canadian Administrative Agent and the Majority Lenders
(or, in the case of any party as to which an executed counterpart shall not have
been received, telegraphic, telex, or other written confirmation from such party
of execution of a counterpart hereof by such party).
     B. The Combined Borrowers shall have paid (i) all reasonable out-of-pocket
fees and expenses of counsel for the Global Administrative Agent incurred, to
the extent the same have been invoiced and sent to the U.S. Borrower at least
two (2) Business Days prior to the Effective Date, including all such
out-of-pocket fees and expenses incurred in connection with the preparation,
negotiation and execution of this Amendment and any other Combined Loan
Documents to be executed and delivered in connection therewith and (ii) any and
all fees payable to Global Administrative Agent or certain Combined Lenders
pursuant to or in connection with this Amendment in consideration for the
agreements set forth herein.
     C. Each Combined Lender whose Global Commitment is increasing or decreasing
hereunder that has requested a Note shall have received a duly completed and
executed Note, payable to the order of such Combined Lender.
     D. If, on the Effective Date, any Eurodollar Borrowings are outstanding
under the Combined Credit Agreements and if the Effective Date is not the last
day of the Interest Period(s) in respect of such Eurodollar Borrowings, the
Combined Borrowers shall have paid any compensation required under Section 2.17
of the U.S. Credit Agreement and Section 2.16 of the Canadian Credit Agreement.

17



--------------------------------------------------------------------------------



 



     E. No Default, Event of Default, Global Borrowing Base Deficiency, U.S.
Borrowing Base Deficiency or Global Availability Deficiency shall have occurred
which is continuing.
     XII. Reaffirmation of Representations and Warranties. To induce the
Combined Lenders and the Global Administrative Agent to enter into this
Amendment, the U.S. Borrower and the Canadian Borrower hereby reaffirm, as of
the date hereof, the following:
          (i) The representations and warranties of each Loan Party (as such
term is defined in the U.S. Credit Agreement and the Canadian Credit Agreement,
collectively, the “Combined Loan Parties”) set forth in the Combined Loan
Documents to which it is a party are true and correct on and as of the date
hereof (or, if stated to have been made expressly as of an earlier date, were
true and correct in all material respects as of such date and, except to the
extent waived in writing by the Combined Lenders, the Required Lenders, the
Majority Lenders, the U.S. Lenders or the U.S. Required Lenders, as applicable).
          (ii) Each of the Combined Loan Parties (a) is a corporation or limited
partnership duly incorporated or organized (as applicable), validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization, (b) has all corporate or limited partnership power (as applicable)
and all material governmental licenses, authorizations, consents and approvals
required to carry on its businesses as now conducted and as proposed to be
conducted, and (c) is duly qualified to transact business as a foreign
corporation or limited partnership in each jurisdiction where a failure to be so
qualified would reasonably be expected to have a Material Adverse Effect.
          (iii) The execution, delivery and performance of this Amendment and
the other Combined Loan Documents by each Combined Loan Party (to the extent
each Combined Loan Party is a party to this Amendment and such Combined Loan
Documents) (a) are within such Combined Loan Party’s corporate or limited
partnership powers, (b) when executed will be duly authorized by all necessary
corporate or limited partnership action, (c) require no action by or in respect
of, or filing with, any Governmental Authority (other than (1) actions or
filings pursuant to the Exchange Act and (2) actions or filings that have been
taken or made and are in full force and effect) and (d) do not contravene, or
constitute a default under, any provision of applicable Governmental Rule
(including, without limitation, Regulation U) or of the articles or certificate
of incorporation, bylaws, regulations, partnership agreement or comparable
charter documents of any Combined Loan Party or of any agreement, judgment,
injunction, order, decree or other instrument binding upon any Combined Loan
Party or result in the creation or imposition of any Lien on any Borrowing Base
Property or Collateral other than the Liens securing the Combined Obligations.
          (iv) This Amendment and each other Combined Loan Document constitutes,
or when executed and delivered will constitute, valid and binding obligations of
each Combined Loan Party which is a party thereto, enforceable against each such
Combined Loan Party which executes the same in accordance with its terms except
as the enforceability thereof may be limited by (a) bankruptcy, insolvency,
reorganization,

18



--------------------------------------------------------------------------------



 



moratorium, or similar Governmental Rules affecting creditors’ rights generally,
and (b) equitable principles of general applicability (whether enforcement is
sought by proceedings at law or in equity).
          (v) Neither a Default nor an Event of Default has occurred and will
exist under either Combined Credit Agreement after giving effect to the
transactions contemplated by this Amendment or the other Combined Loan Documents
or the Subject Transactions, after giving effect to the amendments and consents
contained herein. Neither the U.S. Borrower or any of its Subsidiaries nor the
Canadian Borrower or any of its Subsidiaries is in default under, nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default under,
any Material Agreement to which the U.S. Borrower or any of its Subsidiaries or
the Canadian Borrower or any of its Subsidiaries is a party or by which the U.S.
Borrower or any of its Subsidiaries or the Canadian Borrower or any of its
Subsidiaries is bound which default would reasonably be expected to have a
Material Adverse Effect. The U.S. Borrower is in compliance with the financial
covenants set forth in Article VI of the U.S. Credit Agreement.
          (vi) No event or events have occurred since December 31, 2008 which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.
     XIII. Defined Terms. Capitalized terms used herein when defined in the U.S.
Credit Agreement shall have the same meanings herein unless the context
otherwise requires.
     XIV. Reaffirmation of Combined Credit Agreements. This Amendment shall be
deemed to be an amendment to the Combined Credit Agreements, and the Combined
Credit Agreements, as amended hereby, are hereby ratified, approved and
confirmed in each and every respect. All references to the Combined Credit
Agreements herein and in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Combined Credit Agreements as amended
hereby.
     XV. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.
     NOTWITHSTANDING THE FOREGOING SENTENCE AND AFTER GIVING EFFECT TO THE
TEXTUAL AMENDMENTS CONTAINED IN SECTIONS I, II, V, VI AND VIII OF THIS
AMENDMENT, (i) THE U.S. CREDIT AGREEMENT (AS AMENDED HEREBY) SHALL CONTINUE TO
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW SPECIFIED IN SECTION
10.9(a) OF THE U.S. CREDIT AGREEMENT, AND (ii) THE CANADIAN CREDIT AGREEMENT (AS
AMENDED HEREBY) SHALL CONTINUE TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW SPECIFIED IN SECTION 10.9(a) OF THE CANADIAN CREDIT AGREEMENT.
     XVI. Severability of Provisions. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the

19



--------------------------------------------------------------------------------



 



extent of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
     XVII. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy (or other electronic transmission acceptable to the Global
Administrative Agent) shall be effective as delivery of a manually executed
counterpart of this Amendment.
     XVIII. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
     XIX. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that neither the U.S. Borrower nor the Canadian
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Global Administrative Agent,
each Issuing Bank and each Combined Lender (and any attempted assignment or
transfer by either the U.S. Borrower or the Canadian Borrower without such
consent shall be null and void). Nothing in this Amendment, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Amendment.
     XX. No Oral Agreements. THIS AMENDMENT, THE COMBINED CREDIT AGREEMENTS, AS
AMENDED HEREBY, AND THE OTHER COMBINED LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN AND AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     XXI. Loan Document. This Amendment constitutes a “Loan Document,” a
“Canadian Loan Document” and a “Combined Loan Document” under and as defined in
the U.S. Credit Agreement, and a “Loan Document,” a “U.S. Loan Document” and a
“Combined Loan Document” under and as defined in the Canadian Credit Agreement.
[Signature Pages to Follow]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the U.S. Borrower, the Canadian Borrower, the
undersigned Combined Lenders, the Global Administrative Agent and the Canadian
Administrative Agent have executed this Amendment as of the date first above
written.

            U.S. BORROWER

QUICKSILVER RESOURCES INC.,
a Delaware corporation, as U.S. Borrower
      By:   /s/ MarLu Hiller         MarLu Hiller, Vice President – Treasurer   
         

            CANADIAN BORROWER

QUICKSILVER RESOURCES CANADA INC.,
an Alberta, Canada corporation, as Canadian Borrower
      By:   /s/ MarLu Hiller         MarLu Hiller, Vice President – Treasurer   
         

Each of the undersigned (i) acknowledge, consent and agree to this Amendment and
each of the terms and provisions contained herein, and (ii) agree that the
Combined Loan Documents to which it is a party shall remain in full force and
effect and shall continue to be the legal, valid and binding obligation of such
Person, enforceable against it in accordance with its terms.

            ACKNOWLEDGED, CONSENTED AND AGREED
TO as of the date first above written:

COWTOWN GAS PROCESSING L.P., a Texas
limited partnership
      By:   Cowtown Pipeline Management, Inc., its general partner 

                  By:   /s/ MarLu Hiller       Name:     MarLu Hiller     
Title:     Vice President – Treasurer     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            COWTOWN PIPELINE MANAGEMENT, INC., a
Texas corporation
      By:   /s/ MarLu Hiller       Name:     MarLu Hiller      Title:     Vice
President – Treasurer        COWTOWN PIPELINE FUNDING, INC., a
Delaware corporation
      By:   /s/ MarLu Hiller       Name:     MarLu Hiller      Title:     Vice
President – Treasurer        COWTOWN PIPELINE L.P., a Texas limited
partnership
      By:   Cowtown Pipeline Management, Inc., its general partner   

                  By:   /s/ MarLu Hiller       Name:     MarLu Hiller     
Title:     Vice President – Treasurer   

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



         

            AGENTS AND COMBINED LENDERS

JPMORGAN CHASE BANK, N.A., as Global
Administrative Agent and as a U.S. Lender
      By:   /s/ Kimberly A. Coil         Kimberly A. Coil        Senior Vice
President   

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian
Administrative Agent
and as a Canadian Lender
      By:   /s/ Michael N. Tam       Name:     Michael N. Tam      Title:    
Senior Vice President   

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a U.S. Lender
      By:   /s/ Ronald E. McKaig       Name:     Ronald E. McKaig      Title:  
  Senior Vice President   

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS, as a U.S. Lender
      By:   /s/ Russell Otts       Name:     Russell Otts      Title:    
Director              By:   /s/ Betsy Jocher       Name:     Betsy Jocher     
Title:     Director   

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



         

            FORTIS CAPITAL CORP., as a U.S. Lender
      By:   /s/ Michele Jones       Name:     Michele Jones      Title:    
Director              By:   /s/ Darrell Holley       Name:     Darrell Holley   
  Title:     Managing Director     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a U.S. Lender
      By:   /s/ David G. Mills       Name:   David Mills      Title:   Managing
Director     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a U.S. Lender
      By:   /s/ Erin Morrissey       Name:   Erin Morrissey      Title:   Vice
President            By:   /s/ Omayra Laucella       Name:   Omayra Laucella   
  Title:   Vice President     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc, as a U.S. Lender
      By:   /s/ Lucy Walker       Name:   Lucy Walker      Title:   Vice
President     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH, as a U.S. Lender
      By:   /s/ Tom Byargeon       Name:   Tom Byargeon      Title:   Managing
Director            By:   /s/ Sharada Manne       Name:   Sharada Manne     
Title:   Director     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a U.S. Lender
      By:   /s/ Amy Pincu       Name:   Amy Pincu      Title:   Vice President 
   

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A. (formerly known as Union Bank of California, N.A.),
as a U.S. Lender
      By:   /s/ Alison Fuqua       Name:   Alison Fuqua      Title:   Assistant
Vice President     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as a U.S. Lender
      By:   /s/ David C. Brooks       Name:   David C. Brooks      Title:   Vice
President     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (TEXAS) LLC, as a U.S. Lender       By:   /s/ Debbi
L. Brito       Name:   Debbi L. Brito      Title:   Authorized Signatory     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a U.S. Lender
      By:   /s/ Daria Mahoney       Name:   Daria Mahoney      Title:   Vice
President     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION, as a U.S. Lender
      By:   /s/ Masakazu Hasegawa       Name:   Masakazu Hasegawa      Title:  
General Manager     

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK, as a U.S. Lender
 
           
 
  By:
Name:   /s/ Dorothy Marchand
 
Dorothy Marchand    
 
  Title:   Senior Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  SOCIÉTÉ GÉNÉRALE, as a U.S. Lender
 
           
 
  By:
Name:   /s/ Stephen W. Warfel
 
Stephen W. Warfel    
 
  Title:   Managing Director    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as a U.S. Lender
 
           
 
  By:
Name:   /s/ Rebecca L. Wilson
 
Rebecca L. Wilson    
 
  Title:   Assistant Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  STERLING BANK, as a U.S. Lender
 
           
 
  By:
Name:   /s/ Melissa A. Bauman
 
Melissa A. Bauman    
 
  Title:   Senior Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CIBC INC., as a U.S. Lender
 
           
 
  By:
Name:   /s/ Dominic J. Sorresso
 
Dominic J. Sorresso    
 
  Title:   Executive Director    
 
                Authorized Signatory

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  KEYBANK, N.A., as a U.S. Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  EXPORT DEVELOPMENT CANADA, as a U.S. Lender
 
           
 
  By:
Name:   /s/ Janine Dopson
 
Janine Dopson    
 
  Title:   Loan Asset Manager    
 
           
 
  By:
Name:   /s/ Shawn Cusick
 
Shawn Cusick    
 
  Title:   Loan Portfolio Manager    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC, as a U.S. Lender
 
           
 
  By:
Name:   /s/ Maria Lund
 
Maria Lund    
 
  Title:   Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as a U.S. Lender
 
           
 
  By:
Name:   /s/ Vanessa Gomez
 
Vanessa Gomez    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Mikhail Faybusovich
 
Mikhail Faybusovich    
 
  Title:   Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  SCOTIABANC INC.,     as a U.S. Lender
 
           
 
  By:
Name:   /s/ J.F. Todd
 
J.F. Todd    
 
  Title:   Managing Director    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  GOLDMAN SACHS BANK USA,
as a U.S. Lender    
 
           
 
  By:
Name:   /s/ Andrew Caditz
 
Andrew Caditz    
 
  Title:   Authorized Signatory    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A. (by its Canada
branch), as a Canadian Lender    
 
           
 
  By:
Name:   /s/ Medina Sales de Andrade
 
Medina Sales de Andrade    
 
  Title:   Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS (CANADA), as a Canadian
Lender    
 
           
 
  By:
Name:   /s/ Chris Rice
 
Chris Rice    
 
  Title:   Vice President    
 
           
 
  By:
Name:   /s/ Michael Gosselin
 
Michael Gosselin    
 
  Title:   Managing Director    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL (CANADA) LTD., as a
Canadian Lender    
 
           
 
  By:
Name:   /s/ Doug Clark
 
Doug Clark    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Cory Wallin
 
Cory Wallin    
 
  Title:   Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as a Canadian
Lender    
 
           
 
  By:
Name:   /s/ Stacey Strike
 
Stacey Strike    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Andrew Kellock
 
Andrew Kellock    
 
  Title:   Director    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG CANADA BRANCH, as
a Canadian Lender    
 
           
 
  By:
Name:   /s/ Eitan Szlak
 
Eitan Szlak    
 
  Title:   Vice President    
 
           
 
  By:
Name:   /s/ Marcellus Leung
 
Marcellus Leung    
 
  Title:   Assistant Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH, as a Canadian
Lender    
 
           
 
  By:
Name:   /s/ Tom Byargeon
 
Tom Byargeon    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Sharada Manne
 
Sharada Manne    
 
  Title:   Director    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., CANADIAN BRANCH, as a
Canadian Lender    
 
           
 
  By:
Name:   /s/ Ivan Davey
 
Ivan Davey    
 
  Title:   Authorised Signer    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  UNION BANK, CANADA BRANCH, (formerly
known as Union Bank of California, N.A., Canada
Branch) as a Canadian Lender    
 
           
 
  By:
Name:   /s/ Phil Taylor
 
Phil Taylor    
 
  Title:   Senior Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO FINANCIAL
CORPORATION CANADA, as a Canadian
Lender    
 
           
 
  By:
Name:   /s/ Paul D. Young
 
Paul D. Young    
 
  Title:   Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  THE TORONTO-DOMINION BANK, as a
Canadian Lender    
 
           
 
  By:
Name:   /s/ Debbi L. Brito
 
Debbi L. Brito    
 
  Title:   Authorized Signatory    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as a
Canadian Lender    
 
           
 
  By:
Name:   /s/ Susan Atherton
 
Susan Atherton    
 
  Title:   Principal Officer    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  SUMITOMO MITSUI BANKING
CORPORATION OF CANADA, as a Canadian
Lender    
 
           
 
  By:
Name:   /s/ Alfred Lee
 
Alfred Lee    
 
  Title:   Senior Vice President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  SOCIÉTÉ GÉNÉRALE (CANADA BRANCH),
as a Canadian Lender    
 
           
 
  By:
Name:   /s/ David Baldoni
 
David BALDONI    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Paul Primavesi
 
Paul PRIMAVESI    
 
  Title:   Director    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, CANADA BRANCH, as a
Canadian Lender    
 
           
 
  By:
Name:   /s/ Omer Ahmed
 
Omer Ahmed    
 
  Title:   Portfolio Manager    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CANADIAN IMPERIAL BANK OF
COMMERCE, as a Canadian Lender    
 
           
 
  By:
Name:   /s/ Randy Geislinger
 
Randy Geislinger    
 
  Title:   Executive Director    
 
           
 
  By:
Name:   /s/ Chris Perks
 
Chris Perks    
 
  Title:   Executive Director    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  KEYBANK, N.A., as a Canadian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC, as a Canadian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, TORONTO BRANCH, as a
Canadian Lender    
 
           
 
  By:
Name:   /s/ Alain Daoust
 
Alain Daoust    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Steve W. Fuh
 
Steve W. Fuh    
 
  Title:   Vice-President    

[Signature Page]
Seventh Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 